Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance is the inclusion of the limitations reciting “…generating a concerned information when a user’s finger is placed at a concerned position…defining a first scan set of scan regions among the scan regions to be related to the concerned position and a second scan set of scan regions among the scan regions to be unrelated to the concerned position…the control circuit controlling the fingerprint sensors corresponding to the first scan set of scan regions according to a first scan strategy, and controlling the fingerprint sensors corresponding to the second scan set of scan regions according to a second scan strategy, wherein the second scan strategy uses a higher scan speed than the first scan strategy does” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Alameh et al. (US 2014/0359756); Lee et al. (US 2018/0224999); Kim (US 2017/0123555)) disclose of determining a concerned position and using a different scan strategy in the concerned region, specifically Lee et al. disclose using a higher scanning frequency in the fingerprint region than the scanning frequency used when acquiring touch information (See paragraphs [0183]-[0187] of Lee et al.).  Thus, the closest prior art fails to teach and/or suggest of using a slower scan speed in the fingerprint region [first scan strategy for the region related to the concerned information] as specifically claimed and highlighted above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
27 April 2021